DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-14,16-17 and 19-24), along with the species election of “Cetylpyridinium chloride” as the cationic polishing suppressant in the reply filed on 4/12/2021 is acknowledged.
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim 13 is objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).  For examble, in line 2, after the transitional phrase “comprising”, an indentation should apply with a colon (:) to start the process steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14,16-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "introducing an acidic aqueous slurry composition between a polishing pad and a substrate" renders the claim indefinite because it is unclear whether this substrate including “silicon dioxide film” and “polycrystalline silicon”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14,16-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiteru (JP-2008-117807 A; provided with the IDS filed on 7/8/2020; see the English Machine Translation) in view of Lim et al (US 2004/0023491).
selectively polished on the silicon substrate and the polysilicon film. Thus, this polishing composition can be used to polish silicon dioxide films, particularly silicon substrates or polysilicon [0022].
Toshiteru fails to disclose the polishing composition includes a cationic polishing suppressant, which comprises a quaternized aromatic heterocycle compound such as cetylpyridinium chloride.
However, Lim et al disclose a polishing slurry comprises abrasive particles of silica typically used during polishing silicon dioxide film for uniformly polishing an entire surface of a thin film and reducing defects in the polished layers remaining on the polished object (abstract, [0008],[0034]).
Lim et al disclose an additives such as cetylpyridinium chloride (CPC).  Those compounds may be used alone or in combination in the slurry compositions and may improve the polishing selectivity of the film to be polished relative to a nitride film during a polishing process [0036]. 
It is noted that Lim et al may not disclose that such additive may improve the polishing selectivity of silicon dioxide relative to polysilicon. However, it would have been obvious to have the similar selectivity as all the claimed components included in the modified teaching above and expected to have the same effect, unless applicant shows on the contrary.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lim et al’s teaching of introducing the additive into Toshiteru’s teaching for achieving the polishing uniformity of the polished surface as taught by Lim et al.	
With regards to claim 14, TOSHITERU discloses that the acid in the  composition comprises carboxylic acid such as formic acid , glycolic acid, etc. [0021].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Choi et al (US 2010/0015729) disclose a polishing process for silicon oxide over PZT using a cationic surfactant of cetylpyridinium chloride [0031],[0073]; Kim et al (US 2010/0003897) a CMP for a substrate comprises silicon oxide layer using a composiltion having abrasive  and a cationic surfactant of cetylpyridinium chloride [0004],[0055]-[0056]; Lee et al (US 2006/0014390) disclose a polishing process of a polysilicon over a silicon oxide layer [0008], wherein the polishing composition comprises abrasive particles and an additive of cetylpyridinium chloride [0019].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713